 


109 HR 1879 IH: To amend the Internal Revenue Code of 1986 to modify the unrelated business taxable income rules.
U.S. House of Representatives
2005-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1879 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Mr. Camp introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the unrelated business taxable income rules. 
 
 
1.Modifications to section 512(b)(13) 
(a)In generalParagraph (13) of section 512(b) of the Internal Revenue Code of 1986 (relating to special rules for certain amounts received from controlled entities) is amended by redesignating subparagraph (E) as subparagraph (F) and by inserting after subparagraph (D) the following new subparagraph: 
 
(E)Paragraph to apply only to excess payments 
(i)In generalSubparagraph (A) shall apply only to the portion of a specified payment received or accrued by the controlling organization that exceeds the amount which would have been paid or accrued if such payment met the requirements prescribed under section 482. 
(ii)Addition to tax for valuation misstatementsThe tax imposed by this chapter on the controlling organization shall be increased by an amount equal to 20 percent of the larger of— 
(I)such excess determined without regard to any amendment or supplement to a return of tax, or 
(II)such excess determined with regard to all such amendments and supplements.. 
(b)Effective date 
(1)In generalThe amendment made by this section shall apply to payments received or accrued after December 31, 2000. 
(2)Payments subject to binding contract transition ruleIf the amendments made by section 1041 of the Taxpayer Relief Act of 1997 did not apply to any amount received or accrued in the first 2 taxable years beginning on or after the date of the enactment of the Taxpayer Relief Act of 1997 under any contract described in subsection (b)(2) of such section, such amendments also shall not apply to amounts received or accrued under such contract before January 1, 2001. 
 
